DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 04 April 2022. In view of this communication, claims 1-11 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (US 8,058,943 B2), hereinafter referred to as Lee.
Regarding claim 1, Lee teaches a flexible wiring board (Lee column 6, lines 18-25) comprising:
At least one layer (420-1) including an impedance control line (422-1) capable of transmitting a high frequency signal; (Lee Fig. 5B; column 8, lines 10-27)
First and second ground lines (421-1, 423-1) on opposite sides of the impedance control line (420-1) and separated from the impedance control line (422-1) by respective gaps without any insulation; and (Lee et al. Fig. 5B; column 8, lines 10-27; the absence of walls on either side of ground lines 421-1 and 425-1 as well as the perspective view of Fig. 5A indicate that the gaps between wires of wiring layer 420-1 are separated by gaps without insulation)
At least one conductive layer (600-1) including a conductor (610-1) positioned along the impedance control line (422-1) (Lee Fig. 5B; column 8, lines 49-53)
Regarding claim 2, Lee teaches the flexible wiring board of claim 1 (see above), wherein the impedance control line is positioned to run in parallel with the conductor. (Lee Figs 5A and 5B: ground layers 600-1 run parallel to signal layers 420-1 and 430-1)
Regarding claim 3, Lee teaches the flexible wiring board of claim 1 (see above), wherein at the least one layer (420-1) including the impedance control line (422-1) and the at least one conductive layer (600-1) are positioned apart from each other (510-1). (Lee Fig. 5B; column 6, lines 26-33; column 8, lines 46-48: layers 500-1 act as insulating layers between the conductors 420-1 and ground layers 600-1)
Regarding claim 4, Lee teaches the flexible wiring board of claim 1 (see above), wherein the at least one layer including the impedance control line (600-1) is positioned near the at least one conductive layer (420-1) so that the at least one conductive layer (600-1) functions as a ground layer. (Lee Fig. 5B; column 8, lines 49-53)
Regarding claim 5, Lee teaches the flexible wiring board of claim 1 (see above), wherein the impedance control line (422-1) is disposed so that an orthogonal projection of the impedance control line (422-1) onto the conductor (600-1) is included in the conductor (600-1). (Lee Fig. 5B: an orthogonal projection of signal line 422-1 onto the conductor 600-1 is included in the conductor 600-1)
Regarding claim 8, Lee teaches the flexible wiring board of claim 1 (see above), further comprising a plurality of conductive layers (610-1, 620-1) including a conductor running in parallel with the impedance control line (422-1). (Lee Fig. 5B; column 8, lines 49-53: two electromagnetic shielding layers run parallel to the signal layer 420-1)
Regarding claim 9, Lee teaches the flexible wiring board of claim 1 (see above), wherein the at least one layer including the impedance control line (420-1) includes a conductor (424-1) running in parallel with the impedance control line (420-1). (Lee Fig. 5B; column 8, lines 10-27: layer 420-1 contains coplanar conductors 421-1, 422-1, 423-1, 424-1, and 425-1)
Regarding claim 10, Lee teaches the flexible wiring board of claim 1 (see above), wherein the at least one layer (420-1) including the impedance control line includes a plurality of layers (420-1, 430-1) including the impedance control line (422-1), and the at least one conductive layer includes a plurality of conductive layers (420-1, 430-1). (Lee Fig. 5B; column 8, lines 10-27)
Regarding claim 11, Lee teaches additional impedance control lines (424-1) and additional ground lines (425-1), positioned alternately such that two of the additional ground lines (423-1, 425-1) are on opposite sides of each of the additional impedance control lines (424-1) and separated therefrom by respective gaps without any insulation. (Lee et al. Fig. 5B; column 8, lines 10-27; the absence of walls on either side of ground lines 421-1 and 425-1 as well as the perspective view of Fig. 5A indicate that the gaps between wires of wiring layer 420-1 are separated by gaps without insulation)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Masaaki (JP 2006/024618 A), hereinafter referred to as Masaaki.
Regarding claim 6, Lee teaches the flexible wiring board of claim 5 (see above), but does not teach that an impedance control line is positioned so that an orthogonal projection of the impedance control line onto the conductor passes through a center of the conductor or near the center of the conductor.
Masaaki does teach that the impedance control line (12) is positioned so that an orthogonal projection of the impedance control line (12) onto the conductor (11) passes through a center of the conductor (11) or near the center of the conductor (11). (Masaaki Fig. 1A, page 4, second-to-last paragraph: the ground lines 13, 14 are formed symmetrically on either side of the signal line 12 to create a symmetrical arrangement; therefore, it is inherent that the signal pattern 12 is at the center of the cross section depicted in Fig. 1A and that an orthogonal projection of signal line 12 onto the ground plane 11 would align with the center of the ground plane 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the impedance control line with the center of the conductor as taught by Masaaki because the arrangement of the signal and ground wires and ground plane of Masaaki limits electromagnetic interference and leakage (Masaaki abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kyohisa (JP 2001/144451 A), hereinafter referred to as Kyohisa. 
Regarding claim 7, Lee teaches the flexible wiring board of claim 1 (see above), but does not teach that the at least one layer including the impedance control line includes a signal line configured to transmit a signal of a lower frequency than the high frequency signal.
Kyohisa does teach that the at least one layer including the impedance control line includes a signal line configured to transmit a signal of a lower frequency than the high frequency signal. (Kyohisa Fig. 16, signal transmission lines 101, 102, 103 have different characteristic impedances; it is inherent that they operate at different frequencies)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lines of Lee to transmit signals at different frequencies as taught by Kyohisa because that would make it possible for more signals to be transmitted in the same size package (Kyohisa Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 2009/0065238 A1) teaches a wiring board comprising At least one layer (33) including an impedance control line (62) capable of transmitting a high frequency signal; (Liu et al. Fig. 1, paragraph 13: signal pair 62); First and second lines (38, 63) on opposite sides of the impedance control line and separated from the impedance control line (Liu et al. Fig. 1, paragraph 13: differential pairs 38, 63 on opposite sides of differential pair 62); At least one conductive layer (36) including a conductor (36) positioned along the impedance control line (62) (Liu et al. Fig. 1, paragraph 12: ground layer 36 is a ground plane)
Gertel et al. (US 5,164,692 A) teaches a wiring arrangement with signal wires and ground wires on opposite sides of the signal wires and separated by space rather than insulation. Also teaches ground planes above and below the signal and ground wires.
Kurokawa (US 10,014,565 B2) teaches all of the limitations of claim 1, with the exception of spacing the wires without insulation
Ryokichi (JP 2009/124044 A) teaches a signal wire, spaced without insulation, from grounding planes 6 and grounding wires 2
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847